ON MOTION NOR REHEARING.
BLAND, P. J.
The contention of appellant that if the bonds were delivered by Houck to Holladay to apply on a judgment which Holladay should thereafter recover against the railroad company as garnishee on execution against Flaherty & Deavgnon, and that because Holladay after obtaining said judgment refused to apply the agreed value of the bonds as a credit on said judgment, he thereby committed a breach of trust which entitled the appellant to recover the value of the bonds in an action as for money had and received, is answered by the verdict of the jury, who were in substance told by the fifth instruction given for appellant, that if they found the facts as above hypothecated, they should find for appellant, unless they found that Holladay gave the railroad company credit for the amount of the bonds on the general running account he had against the company. If the bonds were delivered to Holladay for the purpose and with the understanding that he should apply them as a credit on his judgment against the railroad company, then in view of the fact that he did obtain the judgment, but refused to apply the bonds as a credit on the judgment, and in view of the further fact that the judgment has never been paid, does it follow that the railroad company is entitled to recover back from Holladay the value of the bonds? "We think not. In such circumstances the delivery of the bonds should be treated as payment in advance on ■a judgment to be obtained on account of a subsisting debt. Had no judgment been recovered, or had the railroad company, *125after its obtension on the refusal of Holladaytogivecreditfor the bonds paid the judgment, quite a different question would be presented. The case is not analogous to that class of cases where a trustee makes himself personally liable for a trust fund by converting it to his own use or by diverting it from the purposes of the trust, to the injury of the eesim que trust. Conceding the transaction created a trust, it was a unilateral one and the only injury inflicted upon the eesim, is the failure of TIolladay to enter credit on the judgment for the amount of the bonds. It seems to us that in the circumstances the transaction was a payment in advance to be applied upon a judgment to be obtained upon a subsisting debt, and on principle is not distinguishable from an ordinary case of payment, and we adhere to the view announced in the original opinion, that appellant’s remedy is to compel a proper application of the payment.
All co lcur.